 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                                 ***
 9
                                                               Case No. 2:17-cv-01745-RFB-DJA
10   WAYNE A. PORRETTI,
                                                                ORDER TO PRODUCE
11                       Plaintiff,                           WAYNE A. PORRETTI, # 19740
12            v.
13   DZURENDA, et, et al.,
14                       Defendants.
15
16      TO:         MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
17      TO:         BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON
                    INDIAN SPRINGS, NV
18                  UNITED STATES MARSHAL FOR THE DISTRICT OF
19                  NEVADA AND ANY OTHER UNITED STATES MARSHAL

20
21          THE COURT HEREBY FINDS that WAYNE A. PORRETTI, #19740, is presently in

22   custody of the Nevada Department of Corrections, located at High Desert State Prison, Indian

23   Springs, Nevada.

24          IT IS ORDERED that the Warden of High Desert State Prison, or his designee, shall

25   transport and produce WAYNE A. PORRETTI, #19740, to the Lloyd D. George United States

26   Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas, Nevada, on

27   or about Thursday, September 19, 2019, at the hour of 1:00 p.m., to attend a hearing in the

28   instant matter, and arrange for his appearance on said date as may be ordered and directed by the
 1          Court entitled above, until the said WAYNE A. PORRETTI, #19740, is released and

 2   discharged by the said Court; and that the said WAYNE A. PORRETTI, #19740, shall thereafter

 3   be returned to the custody of the Warden, High Desert State Prison, Indian Springs, NV, under

 4   safe and secure conduct.

 5          DATED this 12th day of September, 2019.
 6
 7                                              _________________________________
                                                RICHARD F. BOULWARE, II
 8
                                                UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              Page 2 of 2
